There is no factual basis shown in this case for the application of the doctrine of the last clear chance. It *Page 50 
was error to give instruction No. 8 offered on behalf of the plaintiff, which authorizes the jury to find for the plaintiff on the basis of that theory.
The evidence was not sufficient to show that the engineer of the locomotive had "a sufficient interval of time for both appreciation of the dangerous situation and effective effort to relieve it." Juergens v. Front, 111 W. Va. 670, 163 S.E. 618. Therefore, I concur in the reversal of the judgment of the trial court.
I do not agree that the evidence in this case shows that there was no primary negligence on the part of the defendant as a matter of law. I am mindful that the "scintilla" rule is not followed in this jurisdiction, and further that courts are not required to believe unreasonable testimony. Certainly, the testimony of the five witnesses who testified that the whistle was not blown, that the bell was not rung, and that the light on the rear of the locomotive tender was not burning constitutes more than a "scintilla" of evidence. Moreover, such testimony is reasonable, and a jury would have the right to believe it. The evidence on behalf of the plaintiff made aprima facie showing of negligence on the part of defendants, and countervailing evidence for the defendants created an issue of fact which required determination by the jury. The fact that ten or more persons who testified for the defendants dispute the testimony of the five who testified for the plaintiff in no way determines the weight of the evidence, as the credibility of witnesses, being the principal element involved in weighing oral evidence, is entirely within the province of the jury. There are obvious and cogent reasons for submitting issues of fact to a jury which have been long-established and approved in our system of jurisprudence, and being obvious it is not necessary to mention them. In my opinion there was sufficient oral testimony before the jury in this case which, if believed, would establish the primary negligence of the defendants.
I am authorized to say that Judge Riley concurs in this note. *Page 51